Citation Nr: 1811091	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-10 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a jaw injury (including a jaw fracture and loss of teeth) and, if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This matter is currently under the jurisdiction of the RO in Houston, Texas.  

In October 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The issues of service connection and an increased rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final, May 1996 VA administrative decision denied the Veteran's claim for service connection for a jaw disorder; VA found that the injury was not caused in the line of duty due to his intoxication.

2.  The evidence associated with the claims file since the May 1996 VA administrative decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for residuals of a jaw injury.  



CONCLUSIONS OF LAW

1.  The May 1996 VA administrative decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for residuals of a jaw injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Residuals of a Jaw Injury

The Veteran contends that he has current residuals of a jaw injury, to include disorders of the jaw and teeth, due to his service.  Specifically, he injured his jaw and teeth when he fell off a bridge while inebriated in service.  In his January 30, 2012 correspondence he stated that "I fully understand that my own negligence caused the break.  What I am asking is why...my teeth not get fixed [by the Navy]."  

Following a May 1996 VA administrative decision, the RO found that the fall from a bridge was not in the "line of duty."  The RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Since the original claim, the Veteran has provided new testimony and lay statements as to the his theory of entitlement, specifically that even if his injury was not in the line of duty, service connection is warranted due to his lack of adequate medical treatment for such injury from the Navy while he was in service.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the claim.  The new lay statements (both written and provided at the May 2017 Board hearing) are presumed credible for the purposes of evaluating the application to reopen the claim for service connection.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Thus, given the evidence demonstrating a current disorder as well as the Veteran's lay statements concerning etiology, the evidence received since the May 1996 VA administrative decision is new and material.  Specifically, such evidence is not redundant of evidence previously of record, and relates to the unestablished fact of whether the Veteran's has current jaw injury residuals that were incurred in or aggravated in service based on treatment.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for residuals of a jaw injury is reopened.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been received to reopen a claim for service connection for residuals of a jaw injury, the appeal, to this extent, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During his Board hearing, the Veteran reported that he currently receives treatment for his jaw, teeth, and right knee at the VA medical center in College Station, Texas.  All unassociated VA medical records should be obtained and associated with the claims file.

The Veteran should be given an opportunity to provide private medical records regarding his jaw claim, which he reported having in a correspondence dated January 30, 2012.  Additionally, the AOJ should provide him an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorder.  

Because his last VA examination in May 2011, the Veteran reported that his service-connected right knee has worsened, including in a correspondence dated January 30, 2012, and during his Board hearing.  A VA examination is necessary to determine the level of severity of the right knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to provide private medical records regarding his jaw claim, which he reported having in a correspondence dated January 30, 2012.  

2.  The AOJ should obtain unassociated VA treatment records, including current records from the College Station VA medical center.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA orthopedic examination by an appropriate examiner to determine the nature, extent, and severity of the manifestations from his service-connected right knee disability.  

 Provide the examiner with claims file and copy of this Remand for review in conjunction with the study of this case.

 All studies and test needed to ascertain the status of the disorder, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

 The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

 The examiner should describe, in degrees of excursion, active AND passive ranges of motion of the knee joint; and should describe weight-bearing AND nonweight-bearing of the knee, demonstrated on examination.

 The examiner should describe, in degrees of excursion, and upon repetitive testing, any limitation in the range of knee motion that is specifically attributable to pain.

 The examiner should identify the presence of, or absence of the following: muscle atrophy; changes in the condition of the skin indicative of disuse; weakness; incoordination, temperature changes; bone deformities; or, any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected knee.  

 With respect to subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the knee joint; and if so, at what point (expressed in degrees, if possible) such pain is elicited during such testing.

 The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

 If the severity of any manifestation cannot be quantified, the examiner should so indicate.

 The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the knee joint is used repeatedly over a period of time, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; (2) whether as a result of the service-connected knee, the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the above development has been accomplished, the AOJ should perform any additional evidence deemed warranted, to possibly include additional development of the claim for residuals of a jaw injury.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


